Title: From George Washington to James Irvine, 12 December 1783
From: Washington, George
To: Irvine, James


                        
                            Gentlemen
                            Philadelpa 12th Decr 1783
                        
                        The honorable manner in which you are pleased to notice my return to this City, is particularly acceptable to
                            me.
                        It would have been a proof of the want of Patriotism and every social Virtue, not to have assumed the
                            character of a Soldier when the exigency of the Public demanded, or not to have returned to the Class of Citizens when the
                            necessity of farther Service ceased to exist—I can therefore claim no merit beyond that of having done my duty with
                            fidelity.
                        While the various Scenes of the War, in which I have experienced the timely aid of the Militia of
                            Philadelphia, recur to my mind; my ardent prayer ascends to Heaven that they may long enjoy the blessings of that Peace
                            which has been obtained by the divine benediction on our common exertions.

                    